%AO 247(02/08) OrderRegardingMotionforSentenceReduction
                                                                                                    cue- s oFnc: u,s.Dlsm eour
                                 U NITED STATES D ISTM CT C OURT                                            ATDAsNju
                                                                                                                   Vn
                                                                                                                    ILoLE,VA
                                                           forthe
                                                  Westem DistrictofVirginia                                 MAï -? 2212
                                                                                                       JU      .D D
                                                                                                      BY:                 ,
                 United StatesofAmerica
                                                                                                                  U   L
                              M.
                CURTIS DARYLE TINSLEY                          CaseNo: 4:06CR00009-002
                                                               U SM No:23016-057
DateofPreviousJudgment:                  05/22/2007
(UseDateofLastAmendedJudgmentifApplicable)                     Defendant'sAttorney               '
                 CVMW Rcgzfdillg M otioR fOr SCXtCRCCRedlldiollPllrsllRlltto 18 U.S..C.j3582(c)(2)

        Uponmotionof IZ
                      --IthedefendantF---ItheDirectoroftheBureauofPrisonsI
                                                                         S-ithecourtunder18U.S.C.
j3582(c)(2)forareductionintheterm ofimprisonmentimposedbasedonaguidelinesentencingrangethathas
subsequently been lowered and maderetroactiveby the United StatesSentencing Commission pursuantto 28U.S.C.
â994(u),andhavingconsideredsuchmotion,
IT IS ORDERED thatthem otion is:
        1
        -
        7,
         -1DENIED. r-1GI
                       RANTED andthedefendant'spreviouslyimposedsentenceofimprisonment(msreflectedin
                          thelastjudgmentissued)of                        monthsisreduced to                                   .
1. COURT DETERM INATION OF GUIDELINE R ANGE (PriortoAnyDepartures)
PreviousOffenseLevel:                      Amended OffenseLevel:
CriminalHistory Category:                   CriminalHistory Category:
PreviousGuidelineRange:    to     months   Amended GuidelineRange:                                           to       m onths
II. SENTENCE RELATW E TO AM ENDED GUIDELINE RANGE
F-IThereducedsentençeiswithintheamendedguidelinerange.
F-1Thepreviousterm ofimprisonmentimposedwaslessthantheguidelinerangeapplicabletothedefendantatthetime
   ofsentencing asaresultofadepartureorRule35reduction,and thereduced sentenceiscom parably lessthan the
   am endedguidelinerange.
F-1Other(explain):  ,




111. ADDITIONAL COM M ENTS
     Defendant'sguidelinesrangewascal
                                    culatedpursuanttoUSSG section4B1.1(c)(3),andhisguidelinesremainthe
     sam e.Application ofthe FirstStepActwould notresultin a Iowersentence forDefendant.See al
                                                                                             so Pub.L.No.
    115-391sec.404,132Stat.5194,5222(2018)('Nothinginthissectionshallbeconstruedto requireacoudto
    reduceanysentence...n).Defendant'sMotions(ECFNo.237,241)areDENIED.
Exceptasprpvidedabove,a1lprovisionsofthejudgmentdated 05/22/2007 shallremainin effect.
IT IS SO ORDERED.
                                                                                                                  *
orderoate: k.
            K
            ..
             Tz                    ' (                                                          #
                                                                                      Judge ssignamre

EffectiveDate:                                                      Hon.Jackson L.Kiser,SeniorU.S.DistrictJudge
                   (ifdifferentfrom orderdate)                                       Printednameandtitle
